NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
  Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
  opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
  prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
  official text of the opinion.


In the Supreme Court of Georgia



                                                  Decided: June 1, 2022


           S22A0287. IN THE INTEREST OF T.B., A CHILD.


       COLVIN, Justice.

       This case requires us to determine whether a child charged

with delinquency based on an alleged violation of Georgia’s Criminal

Code may assert an affirmative defense of insanity or delusional

compulsion, under OCGA §§ 16-3-2 or 16-3-3, in a juvenile-court

proceeding. The Juvenile Code does not expressly state whether

affirmative defenses provided for in the Criminal Code are available

in juvenile court. Based on the Juvenile Code’s text and structure,

however, we conclude that insanity and delusional-compulsion

defenses are available in most delinquency proceedings.                                                    As

explained below, we specifically hold that, in a delinquency

proceeding, a child may assert an insanity or delusional-compulsion

defense under OCGA §§ 16-3-2 or 16-3-3 when the child’s
delinquency charge is based on an allegation that the child

committed “[a]n act . . . designated a crime by the laws of this state.”

OCGA § 15-11-2 (19) (A).       Because the juvenile court erred in

concluding that a child could never raise an insanity or delusional-

compulsion defense in a delinquency proceeding, we vacate the

court’s order denying the motion of T.B., a minor, which sought a

forensic psychological evaluation for purposes of raising a defense

under OCGA §§ 16-3-2 or 16-3-3, and we remand the case for further

proceedings consistent with this opinion.

     1. In 2019, the State filed a delinquency petition in juvenile

court, alleging that T.B. was a delinquent child. According to the

petition, on January 24, 2019, T.B., who was then 16 years old,

attempted to evade the police by entering a hotel in Savannah and

locking himself in the hotel’s storage closet.          When officers

attempted to remove T.B. from the closet, the petition alleged, T.B.

pushed the officers, attempted to strike and bite the officers, and

assaulted one officer with liquid glass cleaner, which T.B. poured on

the officer’s face such that some of the liquid went down the officer’s

                                   2
throat. The petition further alleged that officers found marijuana

and marijuana-related paraphernalia in T.B.’s possession. Based on

these allegations, the petition charged T.B. with aggravated assault

on a peace officer, see OCGA § 16-5-21, aggravated battery, see

OCGA § 16-5-24, two counts of obstruction of an officer, see OCGA §

16-10-24 (b), possession of less than an ounce of marijuana, see

OCGA § 16-13-30 (j), two counts of possession of drug related objects,

see OCGA § 16-13-32.2, and two counts of criminal trespass, see

OCGA § 16-7-21 (a) and (b).

     Following a detention hearing, the juvenile court ordered that

T.B. receive a psychological evaluation and be released the next day

on house arrest with conditions. Before he was released, however,

T.B. was involuntarily hospitalized for several days, pursuant to

OCGA § 37-3-41 (a),1 because he was experiencing symptoms of

psychosis, including delusions.


     1  See OCGA § 37-3-41 (a) (“Any physician within this state may execute
a certificate stating that he or she has personally examined a person within
the preceding 48 hours and found that, based upon observations set forth in
the certificate, such person appears to be a mentally ill person requiring
involuntary treatment.”).
                                     3
     Approximately four months later, a forensic psychologist

performed a competency evaluation. The psychologist noted that

T.B. had previously been diagnosed with, among other things,

Unspecified    Schizophrenia   Spectrum        and   Other   Psychotic

Disorders, Substance Induced Psychotic Disorder, Oppositional

Defiant Disorder, and Schizotypal Personality Disorder.             The

psychologist diagnosed T.B. with Schizophreniform Disorder, in

Partial Remission, and concluded that T.B. understood the nature

of the proceedings and was capable of assisting his attorney with his

defense. Based on the competency evaluation, the juvenile court

found T.B. competent to proceed.

     Prior to the adjudication hearing, T.B. filed a notice of intent

to offer a defense of insanity or delusional compulsion and moved

the juvenile court to order a forensic psychological evaluation to

determine     whether   he   was   incapable    of   appreciating   the

wrongfulness of his acts when the incident occurred.         During a

hearing on the matter, T.B.’s counsel acknowledged that the

Juvenile Code did not specifically address whether insanity and

                                   4
delusional-compulsion defenses were available in delinquency

proceedings. Relying in part on constitutional principles of due

process and equal protection, however, counsel argued that T.B.

should be permitted to assert such a defense.2 The juvenile court

rejected T.B.’s arguments and ruled that insanity and delusional-

compulsion defenses are unavailable in juvenile-court proceedings.

The court reasoned that insanity is irrelevant in a delinquency

proceeding because an insanity defense seeks to establish that a

defendant is not “guilty,” and delinquency proceedings do not

adjudicate “guilt.” The court further reasoned that the Juvenile

Code does not expressly provide for an insanity defense, even though

it refers to an alibi defense, and that children do not have a

constitutional right to raise an insanity defense in delinquency

proceedings. Accordingly, the court prohibited T.B. from asserting




      2T.B.’s counsel initially argued that the court should allow T.B. to “plead
not guilty by reason of insanity.” When the court noted that juvenile courts
“[do not] recognize guilty pleas,” however, T.B.’s counsel stated that T.B. was
seeking to “deny the charges based on an insanity [defense.]”

                                       5
such defenses and denied his request for a forensic evaluation.3



      3  After the juvenile court granted T.B. a certificate of immediate review,
T.B. filed an application for interlocutory appeal with the Court of Appeals.
The Court of Appeals granted that application, and T.B. filed a notice of appeal.
But the Court of Appeals later determined that this Court had exclusive
jurisdiction over appeals raising novel constitutional questions and transferred
the case to us. See Ga. Const. of 1983, Art. VI, Sec. VI, Par. II (1). Recognizing
that the Court of Appeals did not have jurisdiction to grant T.B.’s application
for interlocutory appeal, we vacated the Court of Appeals’ order granting that
application. The transferred appeal was stricken from our docket and re-
docketed as an interlocutory application. We then granted T.B.’s interlocutory
application, rendering T.B.’s notice of appeal effective again. We note that it
would be preferable in future cases of this type for the Court of Appeals, having
determined after granting an application that it has no jurisdiction over the
case, to vacate its grant order, dismiss the resulting appeal, and transfer the
application to this Court for decision. See, e.g., Faubert-Rocha v. Bautista,
Case Nos. S17A0643, S17D0212 (May 31, 2017). See also Spurlock v. Dept. of
Human Resources, 286 Ga. 512, 517-527 (690 SE2d 378) (2010) (Nahmias, J.,
concurring).
       We also note that the District Attorney for the Eastern Judicial Circuit
initially argued that we should affirm the juvenile court’s determination that
T.B. could not raise an insanity defense. However, one week before the
scheduled oral argument, the District Attorney’s office filed a supplemental
brief changing its position and arguing that children should be permitted to
raise an affirmative defense of insanity or delusional compulsion in
delinquency proceedings. As a result, this Court had to postpone oral
argument and ask the District Attorneys’ Association of Georgia to act as
amicus curiae defending the ruling below at oral argument. As we have
previously noted:

      We understand that circumstances may arise that necessitate or
      otherwise lead to a change in a party’s legal position, and we
      appreciate the State’s forthrightness in this regard. We remind
      litigants, however, that in such circumstances, parties should
      notify the Court and the opposing counsel as soon as possible to
      provide adequate time to prepare for, or respond to, new or
      changed positions.

                                        6
     2. As a general matter, delinquency proceedings operate in a

manner analogous to criminal cases. They begin when the State

files “[a] petition alleging delinquency” in juvenile court. OCGA §

15-11-520. The case then moves to an adjudication phase, where the

juvenile court holds a hearing to determine whether the child

committed “the delinquent acts” alleged in the delinquency petition.

Id. § 15-11-582 (b) (1), (d), (e). If the court finds “beyond a reasonable

doubt” that the “child has committed a delinquent act,” the case

proceeds to a disposition phase, where the court will enter a

disposition order if it finds that the child is “in need of treatment or

rehabilitation.” Id. §§ 15-11-582 (e); 15-11-600 (b); 15-11-601 (a).

     The question here is whether, during the adjudication phase of

a juvenile-court proceeding, a child who has been charged with

having committed a “delinquent act” by virtue of having committed

a crime under state law may raise an affirmative defense of insanity

or delusional compulsion.



Martinez-Arias v. State, ___ Ga. ___, ___ n.4 (3) (869 SE2d 501) (2022). We
thank the District Attorneys’ Association for its assistance in this matter.
                                     7
     Georgia’s Criminal Code incorporates two insanity defenses.

See Clark v. State, 245 Ga. 629, 629 (1) (266 SE2d 466) (1980); see

also OCGA § 17-7-131 (a) (1) (defining “[i]nsane at the time of the

crime” as “meeting the criteria of Code Section 16-3-2 or 16-3-3”).

First, OCGA § 16-3-2 recognizes a defense of insanity based on

mental incapacity, providing that

     [a] person shall not be found guilty of a crime if, at the
     time of the act, omission, or negligence constituting the
     crime, the person did not have mental capacity to
     distinguish between right and wrong in relation to such
     act, omission, or negligence.

OCGA § 16-3-2. Second, OCGA § 16-3-3 recognizes an insanity

defense based on delusional compulsion, providing that

     [a] person shall not be found guilty of a crime when, at the
     time of the act, omission, or negligence constituting the
     crime, the person, because of mental disease, injury, or
     congenital deficiency, acted as he did because of a
     delusional compulsion as to such act which overmastered
     his will to resist committing the crime.

OCGA § 16-3-3. The delusional-compulsion defense applies only

when a defendant both “suffer[ed] under delusions of an absurd and

unfounded nature” and “was compelled by that delusion to act in a


                                  8
manner that would have been lawful and right if the facts had been

as the defendant imagined them to be.” McElrath v. State, 308 Ga.

104, 107 (1) (b) (839 SE2d 573) (2020) (citation and punctuation

omitted).

     Georgia’s insanity defenses are “affirmative defenses.” See

McClure v. State, 306 Ga. 856, 857-858 (1) (834 SE2d 96) (2019)

(noting that many affirmative defenses are found in Chapter 3 of

Georgia’s Criminal Code, where the insanity defenses are codified);

Jackson v. State, 301 Ga. 878, 881 (3) (804 SE2d 357) (2017)

(discussing a defendant’s burden to prove the “affirmative defense

of insanity”). In other words, by raising an affirmative defense of

insanity or delusional compulsion under OCGA §§ 16-3-2 or 16-3-3,

“a defendant argues that he should be acquitted of the offense

regardless of whether he committed the act charged because of

circumstances other than those that make out the material

allegations of the charging instrument.” McClure, 306 Ga. at 859-

860 (1).

     3. Juvenile-court proceedings are governed by the Juvenile

                                9
Code, OCGA § 15-11-1 et seq. Accordingly, to determine whether

insanity defenses under OCGA §§ 16-3-2 and 16-3-3 are available to

children charged with delinquency in juvenile-court proceedings, we

turn first to the Juvenile Code’s text. See In the Interest of K.S., 303

Ga. 542, 543 (814 SE2d 324) (2018). “[W]e must give the statutory

text its plain and ordinary meaning, viewing it in the context in

which it appears, and reading it in its most natural and reasonable

way.” Id. “For context, we may look to other provisions of the same

statute, the structure and history of the whole statute, and the other

law—constitutional, statutory, and common law alike—that forms

the legal background of the statutory provision in question.” Id. at

543-544 (punctuation omitted).

     Although “our interpretive task [often] begins and ends with

the text itself,” Bell v. Hargrove, 313 Ga. 30, 32 (2) (867 SE2d 101)

(2021), the Juvenile Code does not expressly address whether a child

may raise an insanity defense in a delinquency proceeding. The

juvenile court reasoned that the Code’s reference to an alibi defense

in OCGA § 15-11-543 implied that affirmative defenses, such as

                                  10
insanity, are unavailable in delinquency proceedings. This

rationale, however, misconstrues the Code, which does not expressly

state that any defenses or affirmative defenses are available in

delinquency proceedings. True, we can infer that an alibi defense

must be available in delinquency proceedings from the fact that the

Juvenile Code sets out specific notice requirements for raising and

rebutting an alibi defense. See id. § 15-11-543 (a)-(e). 4 But we


     4   OCGA § 15-11-543 provides:

     (a) Upon written request by a prosecuting attorney stating the
     time, date, and place at which the alleged delinquent act was
     committed, a child shall serve upon the prosecuting attorney a
     written notice of his or her intention to offer a defense of alibi.

     (b) A notice to offer an alibi defense shall state the specific place or
     places at which a child claims to have been at the time of the
     alleged delinquent act and the names, addresses, dates of birth,
     and telephone numbers of the witnesses, if known to the child,
     upon whom such child intends to rely to establish his or her alibi,
     unless previously supplied.

     (c) A request for alibi evidence shall be complied with promptly and
     not later than 48 hours prior to the adjudication hearing, except
     when later compliance is made necessary by the timing of the
     request. If the request for alibi evidence is made fewer than 48
     hours prior to the adjudication hearing, the alibi evidence shall be
     produced in a timely manner.

     (d) If a child withdraws his or her notice of intention to rely upon
     an alibi defense, the notice and intention to rely upon an alibi

                                       11
cannot infer from the fact that the Code incorporates specific

procedural rules applicable to one defense that other defenses are

unavailable.

      Moreover, such reasoning would lead to a counterintuitive

result contrary to the statement of legislative purpose in the

Juvenile Code’s codified preamble, which states that the Code seeks

to “mitigate the adult consequences of criminal behavior” and


      defense shall not be admissible; provided, however, that a
      prosecuting attorney may offer any other evidence regarding alibi.

      (e) A prosecuting attorney shall serve upon a child a written notice
      stating the names, addresses, dates of birth, and telephone
      numbers of the witnesses, if known to the state, upon whom the
      state intends to rely to rebut such child’s evidence of alibi, unless
      previously supplied.

      We note that the Juvenile Code, unlike the Criminal Code, does not
identify specific procedures for presenting and adjudicating an insanity
defense in a delinquency proceeding. The Juvenile Code provides that
“[a]djudication hearings shall be conducted . . . [i]n accordance with Article 5
and Part 1 of Article 6 of Chapter 7 and Chapter 8 of Title 17 [concerning
criminal procedure], unless otherwise provided in this article[.]” OCGA § 15-
11-582 (b) (2) (emphasis supplied). The criminal procedures for presenting and
adjudicating an insanity defense, however, appear in Title 17, Chapter 7,
Article 6, Part 2. See id. §§ 17-7-130.1 (titled “Evidence of sanity or insanity;
appointment of medical witnesses”); 17-7-131 (titled “Insanity, intellectual
disability, and mental illness”). Notably, however, the Juvenile Code does
allow for the juvenile court to order a mental evaluation. See id. § 15-11-27 (1)
(“During the pendency of any proceeding under this chapter, the [juvenile]
court may order . . . [a] child to be examined by outside parties or private
providers at a suitable place by a physician or psychologist[.]”).
                                       12
“accord due process of law to each child who is accused of having

committed a delinquent act.” OCGA § 15-11-470 (1), (2). See also

City of Marietta v. Summerour, 302 Ga. 645, 652 n.3 (2) (807 SE2d

324) (2017) (“[C]odified preambles are part of the [statutory] act and

appropriate to read in pari materia.” (emphasis, citation, and

punctuation omitted)). “By contrast [with affirmative defenses], a

defense such as alibi . . . directly challenge[s] elements of the

offense.” McClure, 306 Ga. at 860 n.7 (1). Thus, if the Code’s single

reference to the alibi defense meant that a child could not raise any

other defenses, the result would be that a child without an alibi

defense could not raise any challenge to a delinquency charge, even

a defense that challenged the elements of the charged offense. Aside

from being a strained reading of the Juvenile Code and likely

unconstitutional, such an interpretation would conflict with the

codified preamble to the Juvenile Code.5

     Given that the Juvenile Code does not expressly address



     5  Such an interpretation would also be inconsistent with the broader
statutory context discussed below.
                                   13
whether a child may raise an insanity or delusional-compulsion

defense in a delinquency proceeding, we must carefully analyze the

Code’s text and structure to determine whether the “most natural

and reasonable” interpretation of the statute affords children a right

to assert such defenses. K.S., 303 Ga. at 543. We begin with the

meaning of the term “[d]elinquent act,” which the Juvenile Code

defines as including:

      An act committed by a child designated a crime by the
      laws of this state, or by the laws of another state if the act
      occurred in that state, under federal laws, or by local
      ordinance, and the act is not an offense applicable only to
      a child or a juvenile traffic offense[.]

OCGA § 15-11-2 (19) (A) (emphasis supplied). 6                Here, the key



      6 The Juvenile Code’s definition of “delinquent act” first included the
phrase “an act designated a crime” in 1971. Ga. L. 1971, p. 714, § 1. See Ga.
L. 1971, p. 714, § 1 (“‘Delinquent Act’ means . . . an act designated a crime by
the laws of Georgia . . . .”).
      In its current form, the definition of “[d]elinquent act” also includes:

      (B) The act of disobeying the terms of supervision contained in a
      court order which has been directed to a child who has been
      adjudicated to have committed a delinquent act; or

      (C) Failing to appear as required by a citation issued for an act
      that would be a crime if committed by an adult.



                                      14
question is whether a child who commits a criminal offense while

insane or under a delusional compulsion has committed “[a]n act . . .

designated a crime by the laws of this state.” Id. If not, we can infer

that the Juvenile Code permits a child to raise an insanity or

delusional-compulsion defense, which, if successful, would defeat a

finding that the child in fact committed a “delinquent act.”

      Several interpretive principles bear on our construction of

OCGA § 15-11-2 (19) (A)’s phrase “[a]n act . . . designated a crime.”

First, the “elementary rule of statutory construction that statutes

relating to the same subject matter are ‘in pari materia’” suggests

that this phrase “must be construed together and harmonized” with

provisions of the Criminal Code. Land USA, LLC v. Georgia Power

Co., 297 Ga. 237, 241 (1) (773 SE2d 236) (2015). This is so because

OCGA § 15-11-2 (19) (A) references “the laws of this state”

addressing “crime,” and such laws are primarily found in the




OCGA § 15-11-2 (19) (B), (C). These provisions are not at issue in this case.
Accordingly, we do not decide whether an insanity defense may be raised
against a charge that a child has committed an alleged “delinquent act” falling
within the scope of OCGA § 15-11-2 (19) (B) or (C).
                                      15
Criminal Code, rather than the Juvenile Code. See OCGA § 16-1-4

(“No conduct constitutes a crime unless it is described as a crime in

this title [Title 16 (the Criminal Code)] or in another statute of this

state.”).7

      Second, “where a term is specifically defined in a law, we

must apply that definition.” Rockdale County v. U.S. Enterprises,

Inc., 312 Ga. 752, 764 n.12 (3) (b) (865 SE2d 135) (2021). Although

neither the Juvenile Code nor the Criminal Code defines the term

“act” and the Juvenile Code does not define the term “crime,” the

Criminal Code defines “crime” as “a violation of a statute of this

state in which there is a joint operation of an act or omission to act

and intention or criminal negligence.” See OCGA § 16-2-1 (a). Given

that the Criminal Code defines the word “crime” without specifying

that the statutory definition applies only within the Criminal Code, 8

and we generally construe related statutes “in pari materia,” Land


      7 The Juvenile Code does not purport to address what constitutes a
“crime.” See OCGA § 15-11-606 (“An order of disposition or adjudication [in a
juvenile-court proceeding] shall not be a conviction of a crime . . . .”).
      8 Compare OCGA § 16-2-1 (a) (defining “crime” generally), with id § 15-

11-2 (defining terms “[a]s used in this chapter”).
                                     16
USA, 297 Ga. at 241 (1), we must afford “crime” its statutory

definition when interpreting OCGA § 15-11-2 (19) (A), see Rockdale

County, 312 Ga. at 764 n.12 (3) (b).

     Finally, “where a word has a technical as well as a popular

meaning, [we] will generally accord to it its popular signification,

unless the nature of the subject indicates, or the context suggests,

that the word is used in a technical sense.” Ga. Motor Trucking

Assn. v. Ga. Dept. of Revenue, 301 Ga. 354, 356 (2) (801 SE2d 9)

(2017) (citation and punctuation omitted). Here, the undefined term

“act” has both a popular meaning and a technical meaning. The

ordinary meaning of “act” is “a thing done” or “something done by a

person pursuant to his volition.” Webster’s Seventh New Collegiate

Dictionary 9 (1971); Funk & Wagnalls Standard College Dictionary

14 (1977) (defining “act” as “[s]omething done; a deed; action”); The

American Heritage Dictionary of the English Language 13 (1970)

(defining “act” as “[t]he process of doing or performing something;

an action”; “[s]omething that is done or performed”; “[t]o carry out

an action; do something”); Black’s Law Dictionary 24 (5th ed. 1979)

                                 17
(explaining   that   the    word    “act”   “[d]enotes   [an]   external

manifestation of [an] actor’s will,” and that, “[i]n its most general

sense, this noun signifies something done voluntarily by a person”).

“In a more technical sense, [the word ‘act’] means something done

voluntarily by a person, and of such a nature that certain legal

consequences attach to it.” Black’s Law Dictionary 24 (5th ed. 1979)

(emphasis supplied). Accordingly, we presume that the word “act”

carries its popular meaning in OCGA § 15-11-2 (19) (A), unless the

context rebuts that presumption, see Ga. Motor Trucking Assn., 301

Ga. at 356 (2), which is the case here.

      Applying these interpretive principles, we conclude that the

Criminal Code’s definition of “crime” rebuts the presumption that

the term “act” bears its popular meaning in OCGA § 15-11-2 (19)

(A)’s phrase “[a]n act . . . designated a crime.” As an initial matter,

two things are clear from the Criminal Code’s definition of “crime”

as “a violation of a statute . . . in which there is a joint operation of

[1] an act or omission to act and [2] intention or criminal negligence.”

OCGA § 16-2-1 (a) (emphasis supplied). First, conduct cannot be

                                   18
characterized as a “crime” unless, at a minimum, the conduct

satisfies both the “act” element and the “intention” element of a

statutory offense. Id. Second, as used in the definition of “crime,”

the word “act” clearly corresponds to what is commonly referred to

as a “criminal act,” a term that adopts the popular sense of the word

“act” for use in the criminal context.       Compare Black’s Law

Dictionary 24 (5th ed. 1979) (defining “[c]riminal act” as an

“[e]xternal manifestation of one’s will which is prerequisite to

criminal responsibility,” and stating that “[t]here can be no crime

without some act, affirmative or negative” (emphasis supplied)),

with Webster’s Seventh New Collegiate Dictionary 9 (1971)

(defining “act” as “something done by a person pursuant to his

volition”). As a result, transposing the definition of “crime” into

OCGA § 15-11-2 (19) (A) while retaining the popular definition of

“act” makes the definition of “delinquent act” unintelligible. This is

so because no “act” alone could be “designated a crime” when a crime

requires both “an act” and a specific mental state.

     By contrast, applying the technical definition of “act” in “[a]n

                                 19
act . . . designated a crime” permits a sensible interpretation of

OCGA § 15-11-2 (19) (A)’s phrase that does not preclude the

possibility that a child’s “act” might be characterized as a “crime.”

Unlike the popular definition of “act” (“something done voluntarily

by a person”), which at most might correspond to the “act” element

of a statutory offense, the technical definition of “act” further

specifies that the “something done voluntarily by a person” must be

“of such a nature that certain legal consequences attach to it.”

Black’s Law Dictionary 24 (5th ed. 1979). This latter part of the

technical definition does not specify what the “nature” of a person’s

conduct must be in order for “certain legal consequences to attach to

it.” Id. As a result, the technical definition of “act” does not preclude

consideration of a person’s mental state, which the definition of

“crime” clarifies is a basic prerequisite for the person’s conduct to

constitute a “crime.” See OCGA § 16-2-1 (a). Because the popular

definition of “act” renders the phrase “[a]n act . . . designated a

crime” nonsensical, whereas applying the technical definition of that

term renders the phrase intelligible, we afford “act” its technical

                                   20
sense in OCGA § 15-11-2 (19) (A). See Zaldivar v. Prickett, 297 Ga.

589, 595 n.5 (1) (774 SE2d 688) (2015) (rejecting a statutory

interpretation that “would make no sense” and would render

another provision “nonsense”).9



      9  Notably, although we often rely upon the “natural presumption that
identical words used in different parts of the same [statutory] act are intended
to have the same meaning,” Zaldivar, 297 Ga. at 592 (1) (citation and
punctuation omitted), we cannot do so here for two reasons. First, a survey of
the Juvenile and Criminal Codes reveals that the term “act” is used in its
ordinary sense and in its technical sense in different provisions. Both Codes
often use the word “act” in its popular sense to mean “a thing done” or
“something done by a person pursuant to his volition,” Webster’s Seventh New
Collegiate Dictionary 9 (1971), without consideration of whether conduct is
accompanied by other features, such as a mental state, a justification, or an
excuse. See, e.g., OCGA §§ 15-11-283 (a) (5) (“[A] summons shall be served . .
. on the biological father . . . [w]ho . . . has performed any of the following acts:
(A) Lived with such child; (B) Contributed to such child’s support; (C) Made
any attempt to legitimate such child; or (D) Provided support or medical care
for such mother either during her pregnancy or during her hospitalization for
the birth of such child.” (emphasis supplied)); 16-2-4 (“The acts of a person of
sound mind and discretion are presumed to be the product of the person’s will
[i.e., volition, not intent] but the presumption may be rebutted.” (emphasis
supplied)). Similarly, both Codes sometimes use the word “act” as a term of
art to mean “something done voluntarily by a person, and of such a nature that
certain legal consequences attach to it,” Black’s Law Dictionary 24 (5th ed.
1979). See, e.g., OCGA §§ 15-11-7 (a) (“The juvenile court shall have
jurisdiction . . . to examine or investigate into the circumstances or causes of
any conduct or acts of any person 17 or more years of age that may be in
violation of the laws . . . .” (emphasis supplied)); 16-9-40 (a) (“In any prosecution
for a violation of this article, the state is not required to establish that all of
the acts constituting the crime occurred in this state or within one city, county,
or local jurisdiction, and it is no defense that some of the acts constituting the
crime did not occur in this state or within one city, county, or local jurisdiction.”

                                         21
      This does not end our inquiry, however.                We must still

determine whether, applying the technical definition of “act” in the

context of OCGA § 15-11-2 (19) (A), a child who is insane or under a

delusional compulsion at the time of an offense has committed “[a]n

act . . . designated a crime.” In other words, we must determine

whether the scope of the word “act” is broad enough to permit

consideration not only of whether conduct satisfies the act and

intent elements of an offense but also consideration of affirmative

defenses of insanity and delusional compulsion.               Based on the

technical definition of “act” and the Juvenile Code’s codified

purpose—both of which focus on the consequences attending a

child’s behavior—we conclude that a child has not committed “[a]n

act . . . designated a crime” if an insanity or delusional-compulsion



(emphasis supplied)). Second, even if the Juvenile and Criminal Codes
consistently used the term “act” in its popular sense, as noted above, the word
cannot bear its ordinary meaning in OCGA § 15-11-2 (19) (A) because “[a]n act
. . . designated a crime” would then be a nonsensical phrase. See Clarke v.
Johnson, 199 Ga. 163, 164-165 (33 SE2d 425) (1945) (noting that the natural
presumption that identical words used in different parts of a written law have
the same meaning is rebutted when “it clearly appears from the context or
otherwise that a different meaning should be applied” (citation and
punctuation omitted)).
                                      22
defense applies.

     First, as noted above, the fact that “certain legal consequences

attach to [conduct]” is an essential aspect of what it means for

conduct to constitute an “act,” in the technical sense of the term.

Black’s Law Dictionary 24 (5th ed. 1979). Several consequences flow

from a verdict of not guilty by reason of insanity. Among other

things, such a verdict obligates a court to “order such person to be

detained in a state mental health facility . . . for a period not to

exceed 30 days . . . for evaluation of the defendant’s present mental

condition,” OCGA § 17-7-131 (d), which may result in commitment

for inpatient treatment or conditional release contingent on

participation in outpatient involuntary treatment, see OCGA § 17-

7-131 (e). While these consequences can be significant, they do not

“attach to” the charged conduct, Black’s Law Dictionary 24 (5th ed.

1979), because a verdict of not guilty by reason of insanity excuses

the person’s prior conduct and results in outright acquittal. See

OCGA §§ 17-7-131 (d) (“Whenever a defendant is found not guilty by

reason of insanity at the time of the crime, . . . the person [is]

                                 23
acquitted . . . .”); 16-1-2 (1) (noting that the Criminal Code only seeks

“[t]o forbid and prevent conduct which unjustifiably and inexcusably

causes or threatens substantial harm to individual or public

interests.” (emphasis supplied)).10 Rather, the consequences flowing

from a verdict of not guilty by reason of insanity attach to the finding

of insanity itself, which triggers a concern about the person’s

“present mental condition.” OCGA § 17-7-131 (d).11 The technical



      10    See also Clark v. State, 167 Ga. 341, 345-346 (145 SE 647) (1928)
(approving on other grounds a jury charge stating that “[t]he insanity which
renders the perpetrator of a particular act, which would ordinarily be criminal,
incapable of committing a crime, by its perpetrator, is such as to deprive him
of the capacity to distinguish between right and wrong, relative to such acts”
(emphasis supplied)); Hobbs v. State, 8 Ga. App. 53, 58 (3) (68 SE 515, 517)
(1910) (noting that “the plea of insanity is . . . an assertion that, even if [the
defendant] did commit the act, the law grants him immunity and overlooks the
act, because he is mentally incapable of crime” (emphasis supplied)).
         11 The juvenile court reasoned that a child could not raise an insanity

defense in delinquency proceedings because such a defense seeks to establish
that a person is not “guilty of a crime,” and a child who is “adjudicated
delinquent” in juvenile court is not “convict[ed] of a crime.” It is true that an
adjudication of delinquency is not a criminal conviction. See OCGA § 15-11-
606 (“An order of disposition or adjudication shall not be a conviction of a crime
. . . .”); see also M.F., 305 Ga. at 821 (“[A] juvenile who has been adjudicated
delinquent may later . . . say that he has not been convicted of a crime . . . .”);
Carrindine v. Ricketts, 236 Ga. 283, 284 (223 SE2d 627) (1976) (“Under Georgia
law, when a juvenile is adjudicated to be a delinquent by a juvenile court, the
adjudication is not regarded as a criminal conviction. This is true even though
the act proscribed may form the basis for a criminal conviction as well as for
an adjudication of delinquency.” (citation omitted)). But whether a child is

                                        24
definition of “act,” therefore, suggests that a child has not committed

“[a]n act . . . designated a crime” if the child was insane or under a

delusional compulsion at the time of the charged offense.

      Second, the Juvenile Code’s codified preamble indicates that a

child’s conduct should not be adjudicated “delinquent” if the child

can establish an affirmative defense of insanity or delusional

compulsion.      Specifically, the Code states that a “purpose” of

delinquency proceedings is “to hold a child committing delinquent

acts accountable for his or her actions, taking into account such

child’s . . . mental and physical condition, . . . but to mitigate the

adult consequences of criminal behavior[.]” OCGA § 15-11-470 (1)

(emphasis supplied). If the definition of “delinquent act” excluded

from consideration insanity and delusional-compulsion defenses,

children    in    delinquency      proceedings      could    face    serious



“convicted” in a delinquency proceeding is beside the point. Delinquency
proceedings require a juvenile court to determine whether a child committed
“[a]n act” that would be “designated a crime” if committed by an adult. OCGA
§ 15-11-2 (19) (A). Accordingly, whether an adult would be found not guilty by
reason of insanity under similar circumstances and what consequences an
adult would face under those circumstances are relevant considerations in
determining whether the insane conduct of a child constitutes an “act.”
                                     25
consequences, including detention in “a secure residential facility,”

OCGA § 15-11-601 (b) (2), for conduct that would be entirely excused

if committed by an adult and without regard to the child’s mental

condition.      Such an interpretation would not only impose

consequences on a child’s conduct where legal consequences

ordinarily would not attach, but would also exacerbate rather than

mitigate the adult consequences of a child’s behavior. 12

      Accordingly, interpreting the statutory language in the most

reasonable way in the context in which it appears, we conclude that

a child whose action is excused by reason of insanity or delusional

compulsion under OCGA §§ 16-3-2 or 16-3-3 has not committed an

“act . . . designated a crime,” and therefore has not committed a

“delinquent act.” OCGA § 15-11-2 (19) (A).13 That being the case,


      12  Notably, a child need not be adjudicated delinquent in order for a
juvenile court to provide the child with mental health services. See OCGA §
15-11-390 (a).
       13 Although an affirmative defense of insanity excuses rather than

justifies charged criminal conduct, we note that our construction of “[a]n act .
. . designated a crime” comports with how this Court has described conduct
that is justified by an affirmative defense. When a justification defense
applies, we have said that adults were “not engaged in any crime at all,” Smith
v. State, 290 Ga. 768, 771 (2) (723 SE2d 915) (2012), “committed no crime,”

                                      26
we hold that a child defending against a charge of having committed

a “delinquent act” based on an alleged violation of Georgia’s

Criminal Code must be permitted to raise a defense of insanity or




State v. Jackson, 287 Ga. 646, 655 n.6 (4) (697 SE2d 757) (2010), or were
engaged in “lawful” conduct, Fuller v. State, 278 Ga. 812, 814 (2) (a) (607 SE2d
581) (2005). See also State v. Green, 289 Ga. 802, 804 (2) (716 SE2d 194) (2011)
(rejecting the State’s argument that the defendant “was engaged in the crime
of aggravated assault” and concluding that the defendant “obviously was not
engaged in a crime . . . because his actions supported the trial court’s finding
of justification”); Demery v. State, 287 Ga. 805, 809 (3) (700 SE2d 373) (2010)
(noting that a defendant who acts in self-defense “is guilty of no crime at all”
(punctuation omitted)). Moreover, the Court of Appeals has said that children
do not “commit[] delinquent acts,” but “rather [commit] acts of self-defense,” if
they establish a justification defense in a delinquency proceeding. In the
Interest of J.R.F., 182 Ga. App. 713, 714 (2) (356 SE2d 747) (1987). Our
interpretation is also consistent with the juvenile courts’ longstanding practice
of entertaining justification defenses in delinquency proceedings, even though
such defenses are rarely, if ever, successful. See In the Interest of O.L., 326
Ga. App. 640, 644 (757 SE2d 236) (2014); In the Interest of J.W., 306 Ga. App.
339, 340 (1) (702 SE2d 649) (2010); In the Interest of D.M., 307 Ga. App. 318,
319 (704 SE2d 479) (2010); In the Interest of M.W., 296 Ga. App. 10, 15 (2) (673
SE2d 554) (2009); In the Interest of A.D., 295 Ga. App. 750, 751-752 (673 SE2d
116) (2009); In the Interest of J.W.B., 296 Ga. App. 131, 132-133 (1) (673 SE2d
630) (2009); In the Interest of E.J., 283 Ga. App. 648, 649 (1) (642 SE2d 179)
(2007); In the Interest of Q.M.L., 257 Ga. App. 22, 22 (570 SE2d 92) (2002); In
the Interest of A.A., 253 Ga. App. 858, 859 (1) (560 S.E.2d 763) (2002); In the
Interest of A.M., 248 Ga. App. 241, 241-242 (1) (545 SE2d 688) (2001); In the
Interest of T.T., 236 Ga. App. 46, 46 (2) (510 SE2d 901) (1999); In the Interest
of S.S., 224 Ga. App. 301, 301 (480 SE2d 327) (1997); In the Interest of A.C.,
226 Ga. App. 369, 369 (486 SE2d 646) (1997); In the Interest of T.S., 211 Ga.
App. 46, 46 (2) (438 SE2d 159) (1993); P.D. v. State, 151 Ga. App. 662, 663 (1)
(261 SE2d 413) (1979).

                                       27
delusional compulsion. 14

     4. For the reasons stated above, the juvenile court erred in

concluding that a child in a delinquency proceeding may never raise

an insanity defense under OCGA §§ 16-3-2 or 16-3-3. We therefore

vacate the juvenile court’s order denying T.B.’s motion seeking a

forensic psychological evaluation to determine whether he was

insane or under a delusional compulsion when the acts underlying

his delinquency charge occurred. On remand, the juvenile court

should reconsider T.B.’s motion consistent with this opinion.

     Judgment vacated and case remanded. All the Justices concur,

except Bethel, J., who concurs in judgment only.




     14  Although the juvenile court concluded that children do not have a
constitutional right to raise an insanity defense in delinquency proceedings,
we need not address that issue because we conclude that Georgia’s Juvenile
Code permits children to raise an insanity defense.
                                     28